IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 6, 2008

                                       No. 07-10193                   Charles R. Fulbruge III
                                                                              Clerk

CHARLES KALLASSY

                                                  Plaintiff–Appellant

v.

CIRRUS DESIGN CORPORATION

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                    for the Northern District of Texas, Dallas
                                No. 3:04-CV-727


Before KING, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff–appellant Charles Kallassy appeals the district court’s summary
judgment in favor of defendant–appellee Cirrus Design Corporation (“Cirrus”)
on his Texas state law negligence and products liability claims. Kallassy
contends that he presented evidence on the elements of defect and causation,
which raised fact questions sufficient to survive summary judgment. Kallassy
argues that expert testimony was not necessary to establish that his Cirrus


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10193

SR22 was defective due to excessive vibration in the cockpit, and that this
vibration caused him to develop peripheral neuropathy. He further argues that
the district court improperly struck his treating physician’s affidavit offered to
establish causation under Federal Rule of Civil Procedure 26(a)(2)(B), Federal
Rule of Evidence 702, and Daubert v. Merrell Dow Pharmaceuticals, 509 U.S.
579 (1993), without conducting an in limine hearing.
      Under Texas law, when “a lay person’s general experience and common
sense will not enable that person to determine the issue, expert testimony is
required.” Goodyear Tire & Rubber Co. v. Rios, 143 S.W.3d 107, 118 (Tex.
App.—San Antonio 2004, pet. denied).        Here, the district court prudently
determined that the “level at which aircraft vibration becomes sufficiently
excessive as to constitute an unreasonably dangerous defect is a technical matter
beyond the common experience of jurors,” requiring expert testimony. Further,
the district court acted well within its discretion in disallowing the causation
portion of the affidavit of Kallassy’s treating physician, an orthopedic surgeon
who never claimed to be an expert in neurology, because he could not offer
reliable expert opinion sufficient to fulfill the requirements of Federal Rule of
Evidence 702.
      The district court’s thorough and detailed memorandum and order stating
its reasons for granting Cirrus’s motion for summary judgment comprehensively
addressed each and every one of Kallassy’s arguments. Because we cannot
improve upon the reasoning of the district court, we AFFIRM the judgment for
the reasons stated by the district court.




                                        2